DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 
119 (a)-(d). 

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
4.	Claims 1-20 are objected to because of the following informalities: 
In line 10 of claim 1 and line 10 of claim 20: “… one light-emitting diode; ..." should be changed to --... one light-emitting diode, ...—; 
In line 12 of claim 1 and line 12 of claim 20: “… at least one common electrode; and ..." should be changed to --... at least one common electrode, and ...--; 
In line 1 of claim 6, line 1 of claim 7, line 1 of claim 8, line 1 of claim 13, line 1 of claim 16 and line 1 of claim 18: “… wherein ..." should be changed to --... wherein: ...--; 
In lines 11-12 of claim 7: “… a second connection electrode; ..." should be changed to --... a second connection electrode, ...--; 
In line 16 of claim 7: “… the second connection electrode; and ..." should be changed to --... the second connection electrode, and ...--; 
In line 7 of claim 13: “… 50%S3 ..." should be changed to --... 0.5S3 ...--; 
In line 7 of claim 15: “… a second connection electrode; and ..." should be changed to --... a second connection electrode, and ...--; and 
In line 6 of claim 18: “… the second semiconductor layer; ..." should be changed to --... the second semiconductor layer; and ...--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 5 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Pub. No. US 2017/0365808 A1). 

As to claim 1, Lee (Figs. 1-6) teaches a display panel (Figs. 1-3), comprising: 
a pixel array (an array of a light-emitting diode OLED P-200) comprising a plurality of subpixels, each subpixel comprising at least one light-emitting diode (a light-emitting diode OLED P-200) that comprises a first electrode (a pixel electrode 131) and a second electrode (an opposite electrode 135) (Figs. 1-3); and 
an array substrate (a gate insulation layer 102, a second interlayer insulation layer 103, a first interlayer insulation layer 104, a passivation layer 105 and an insulation layer 106) comprising a first power supply structure (a first power voltage line 140) configured to provide a first power supply voltage (a first power voltage ELVDD) ([0029], lines 1-3), a second power supply structure (a second power voltage line 150) configured to provide a second power supply voltage (a second power voltage ELVSS) ([0029], lines 3-5), and a plurality of pixel circuits (a plurality of pixel circuits P-100 including a thin film transistor T/T1) (Figs. 1-3), 
wherein the first power supply structure (the first power voltage line 140) is electrically connected to the first electrode (the pixel electrode 131) of the at least one light-emitting diode (the OLED P-200) by a pixel circuit (a thin film transistor T/T1) of the plurality of pixel circuits (the plurality of pixel circuits P-100), and the second power supply structure (the second power voltage line 150) is electrically connected to the second electrode (the second power voltage ELVSS) of the at least one light-emitting diode (the OLED P-200) (Figs. 1-3); 
wherein at least one of the first power supply structure and the second power supply structure comprises at least one common electrode (one of the pixel electrode 131 and the opposite electrode 135 of the OLED P-200 may be a common electrode that is formed entirely over the display area DA; [0022], lines 9-11) (Fig. 2); and
wherein the display panel further comprises a display region (a display region DA) having an area of So, and an area of an orthographic projection of a portion of the at least one common electrode in the display region on a plane of the display panel is defined as S1, where S1 > 0.5So (one of the pixel electrode and the opposite electrode of the OLED P-200 may be a common electrode that is formed entirely over the display area DA; [0022], lines 9-11) (Figs. 1-3).

	As to claim 20, this claim differs from claim 1 in that claim 1 is a display panel claim whereas claim 20 is a display device claim therewith.  Thus, claim 20 is analyzed as previously discussed with respect to claim 1.

As to claim 5, Lee teaches 
wherein the first power supply structure further comprises a first power supply line (the first power line 140 sending the first power voltage ELVDD to the pixels P; [0029], lines 2-3) electrically connected to the first common electrode (the opposite electrode/the common electrode 135) (Figs. 1-3), and the first power supply line (the first power line 140 is located in the same layer as the first electrode (the drain 127) of the transistor (the thin film transistor T/T1) (Figs. 2-3); or 
the first common electrode comprises at least two first sub-common electrodes laminated and electrically connected to each other, and an insulation layer is provided between two adjacent first sub-common electrodes.

As to claim 19, Lee teaches 
wherein the at least one common electrode (the common electrode 14) further comprises a plurality of fourth openings (opening outside second opening 24A) that are filled with an insulation layer in direct contact with the at least one common electrode (the common electrode 14) (Figs. 1-2).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tzeng (U.S. Pub. No. US 2020/0243600 A1).
‘
As to claim 2, Lee teaches the display panel according to claim 1, 
wherein the first power supply structure (the first power voltage line 140) comprises the at least one common electrode that is configured to be a first common electrode (one of the pixel electrode 131 and the opposite electrode 135 of the OLED P-200 may be a common electrode that is formed entirely over the display area DA; [0022], lines 9-11), and the first common electrode is arranged at a side of the plurality of pixel circuits (the plurality of pixel circuits P-100 including a thin film transistor T/T1) that is close to the pixel array (an array of a light-emitting diode OLED P-200) (Figs. 1-3); 
wherein the array substrate (the gate insulation layer 102, the second interlayer insulation layer 103, the first interlayer insulation layer 104, the passivation layer 105 and the insulation layer 106) further comprises a plurality of first auxiliary electrodes (an auxiliary electrode 160) arranged in the same layer as the first common electrode (the opposite electrode/the common electrode 135), and each first auxiliary electrode (the auxiliary electrode 160) is insulated from the first common electrode (the opposite electrode/the common electrode 135) (Fig. 3); and 
wherein each of the plurality of pixel circuits (the plurality of pixel circuits P-100 including the thin film transistor T/T1) comprises a transistor (the thin film transistor T/T1) that comprises a first electrode (a drain electrode 127), a second electrode (a source electrode 125) and a control electrode (a gate electrode 123), and the first electrode (the drain electrode 127) of the transistor (the thin film transistor T/T1) is electrically connected to the first electrode (the pixel electrode 131) of the at least one light-emitting diode (a light-emitting diode OLED P-200) (Figs. 1-3) [by the first auxiliary electrode].
	Lee does not teach by the first auxiliary electrode.
	Tzeng (Figs.11-12) teaches 
by the first auxiliary electrode (the first conductive pattern 145) (Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a first conductive pattern as taught by Tzeng into a display panel of Lee because the conductive pattern may be used to connect a drain of a transistor with a first electrode of a light-emitting diode device.

9.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tzeng as applied to claim 2 above, and further in view of Kao (U.S. Pub. No. US 2020/0411560 A1).

As to claim 3, Lee and Tzeng teach the display panel according to claim 2.
Lee and Tzeng do not teach wherein the first common electrode has a plurality of first openings penetrating through the first common electrode in a thickness direction of the first common electrode, and at least one of the plurality of first auxiliary electrodes is disposed in each first opening.
Kao (Figs. 1-2 and 6) teaches 
wherein the first common electrode (the common electrode 14) has a plurality of first openings (first opening 14C) penetrating through the first common electrode (the common electrode 14) in a thickness direction (a normal direction) of the first common electrode (the common electrode 14), and at least one of the plurality of first auxiliary electrodes (an auxiliary electrode 24) is disposed in each first opening (the first opening 14C) (Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a common electrode with openings as taught by Kao into a display panel of Lee as modified by Tzeng because the common electrode may be used for guiding or eliminating electrostatic charges.

As to claim 4, Kao teaches wherein 
the first common electrode (the common electrode 14) comprises at least two first openings (second openings 724A) arranged in a third direction (a horizontal direction) (Figs. 1A and 6(ii)); and 
a ratio of a length of a portion of the first common electrode (the common electrode 14) between two adjacent first openings (the second openings 724A) in the third direction (the horizontal direction) to a length of each first opening (the second opening 724A) in the third direction (the horizontal direction) is defined as R, where R>3/7 (Figs. 1A and 7(ii)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a common electrode with openings as taught by Kao into a display panel of Lee as modified by Tzeng because the common electrode may be used for guiding or eliminating electrostatic charges.

10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tzeng as applied to claim 2 above, and further in view of Chang (U.S. Pub. No. US 2020/0126875 A1).

As to claim 17, Lee and Tzeng teach the display panel according to claim 2.
Lee and Tzeng do not teach wherein one of the plurality of subpixels comprises at least two light-emitting diodes that are connected to the same first auxiliary electrode.
Chang (Fig. 21) teaches 
wherein one of the plurality of subpixels comprises at least two light-emitting diodes (LEDs 850 and 852) that are connected to the same first auxiliary electrode (the metal (M3) layer 840) (Fig. 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used two light-emitting diodes as taught by Chang into a display panel of Lee as modified by Tzeng because a defective LED may be electrically isolated from a first electrode of the display device, thus potentially mitigating unwanted impacts of the defective LED while permitting the LEDs to emit light.

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jeon (U.S. Pub. No. US 2022/0020831 A1).

As to claim 18, Lee teaches the display panel according to claim 1, wherein 
the at least one light-emitting diode further comprises a first semiconductor layer (a second semiconductor layer 13), a quantum well layer (an active layer 12) and a second semiconductor layer (a first semiconductor layer 11) that are laminated to each other (Fig. 5B), and the quantum well layer (the active layer 12) is disposed between the first semiconductor layer (the second semiconductor layer 13) and the second semiconductor layer (the first semiconductor layer 11) (Fig. 5B);
the first electrode (the first electrode EL1) is connected to the first semiconductor layer (the second semiconductor layer 13), and the second electrode (the second electrode EL2) is connected to the second semiconductor layer (the first semiconductor layer 11) (Figs. 4-5);
the first semiconductor layer (the second semiconductor layer 13) is arranged at a side of the second semiconductor layer (the first semiconductor layer 11) close to the plurality of pixel circuits (the pixel circuits in the pixel circuit layer PCL) (Figs. 4-5), the first electrode (the first electrode EL1) is arranged at a side of the first semiconductor layer (the second semiconductor layer 13) close to the plurality of pixel circuits (the pixel circuits in the pixel circuit layer PCL) (Figs. 4-5), and the second electrode (the second electrode EL2) is arranged at the side of the second semiconductor layer (the first semiconductor layer 11) close to the plurality of pixel circuits (the pixel circuits in the pixel circuit layer PCL) (Figs. 4-5); or 
the first semiconductor layer is arranged at a side of the second semiconductor layer close to the plurality of pixel circuits, the first electrode is arranged at a side of the first semiconductor layer close to the plurality of pixel circuits, and the second electrode is arranged at a side of the second semiconductor layer away from the plurality of pixel circuits; or 
the first semiconductor layer is arranged at a side of the second semiconductor layer away from the plurality of pixel circuits, the first electrode is arranged at a side of the first semiconductor layer away from the plurality of pixel circuits, and the second electrode is arranged at the side of the second semiconductor layer away from the plurality of pixel circuits.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a light-emitting diode structure as taught by Jeon into a display panel of Lee because the light-emitting diode structure is capable of improving reliability of the display panel.
	
Allowable Subject Matter
12.		Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Lee, Tzeng, Kao, Chang, and Jeon, either singularly or in combination, does not teach the limitation “wherein the array substrate further comprises a plurality of second auxiliary electrodes arranged in the same layer as the first common electrode, and each second auxiliary electrode is insulated from the first common electrode; and the second power supply structure is electrically connected to the second electrode of the at least one light-emitting diode by the second auxiliary electrode” of claim 6, the limitation “wherein the second power supply structure is disposed between the first common electrode and the at least one light-emitting diode” of claim 9, and the limitation “wherein the second power supply structure comprises a second upper power supply electrode and a second lower power supply electrode electrically connected to each other; the second upper power supply electrode is disposed between the first common electrode and the at least one light-emitting diode; and the second lower power supply electrode comprises a plurality of second power supply lines located in the same layer as the first electrode of the transistor” of claim 16 in combination with other limitations of the base claim and any intervening claim(s).

Conclusion

13.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jo (U.S. Pub. No. US 2020/0185489 A1) is cited to teach a display device, wherein a first conductive layer includes a scan line, a first voltage line, and a second voltage line, a third conductive layer includes a third voltage line connected to the first voltage line and a fourth voltage line connected to the first voltage line and the fourth voltage line connected to the first voltage line and the second voltage line extend in a first direction, the third voltage line and the fourth voltage line extend in a second direction, and the third voltage line and the fourth voltage line are alternately arranged in the first direction.
Kang (U.S. Pub. No. US 2018/0122836 A1) is cited to teach a light emitting diode display device in which a process time taken in a process of connecting a light emitting device to a pixel circuit is shortened.

Inquiries 

14.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691